In an action for an injunction and for other relief, the appeal is from an order restraining appellants, during the pendency of the action, from picketing respondent’s place of business and from otherwise interfering with its business. Order affirmed, with $50 costs and disbursements. No opinion. Wenzel, Acting P. J., Ughetta, Hallinan and Kleinfeld, JJ., concur. Beldoek, J., dissents and votes to reverse the order and to remit the application to Special Term for further proceedings as indicated herein, with the following memorandum: On April 18, 1956 respondent, not yet having opened its place of business and having no employees (or perhaps one or two), although knowing that it required approximately 15 employees to run its business, entered into a closed-shop contract with U. S. E. Local 377, C.I.O. Appellant Local 325 began to picket respondent’s place of business claiming that the contract of April 18, 1956 with Local 377 was illegal in that respondent’s employees had not freely selected Local 377 to be their collective bargaining representative, but that, on the contrary, said employees were coerced by respondent to join Local 377 as a condition of employment. Before an injunction may issue against picketing by Local 325, the validity of the contract of April 18, 1956 must first be determined. Such a determination should be made only after a hearing and not on the affidavits. [See post, p. 813.]